Newman, Judge:
This matter is before me on remand from classification proceedings decided by this court in Silvine Importers, Inc v. United States, 60 Cust. Ct. 1041, Abstract P68/237, wherein the matter was remanded to a single judge sitting in reappraisement. It has been submitted on a written stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General, attorney for the United States, as follows:
*10531. That all of the merchandise listed on the invoices consists of electric pots called brewmasters and detachable electric cords with plugs. These items are the same as the merchandise passed upon in the case of Silvine Importers, Inc. v. United States, 60 Cust. Ct. 1041, P68/237, wherein the Court ruled that the brewmasters and the electric cords were separate items of commerce and subj ect to appraisement and classification separately, and accordingly remanded the matter to a single judge to determine the proper dutiable values.
2. That the aforesaid merchandise does not appear on the final list published by the Secretary of the Treasury, under the Customs Simplifications Act of 1956, T.D. 54521.
3. That the proper basis for determining the value of the merchandise herein is the export value, as defined in Section 402(b) of the Tariff Aot of 1930, as amended by the Customs Simplifications Act of 1956 (19 U.S.C.A. § 1401-a).
4. That such or similar merchandise at the time of exportation to the United States, was freely sold in the principal markets of the country of exportation in the usual wholesale quantities and' in the ordinary course of trade for exportation to the United States, including the costs of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition packed ready for shipment to the United States, at the values stated in Appendix A, attached hereto.
It is further agreed that the matter be submitted on this Stipulation.
Upon the agreed facts, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended, is the proper basis for the determination of the values of the involved Brewmasters and electric cords with plugs, and that said values are the below listed prices net, packed:
Item Unit price
No. 9600A, Brewmaster, white color $0. 6545
No. 9940, Brewmaster, with yellow color $0. 6102
Electrical cord and plug $0.088
Judgment will be entered accordingly.